In the United States Court of Federal Claims
                                            No. 22-721C
                                       (Filed: July 21, 2022)

*************************************
MARCEL JAMES LAMAR WOOD,            *
                                    *
            Plaintiff,              *
                                    *                  Pro Se Plaintiff; Sua Sponte Dismissal for
v.                                  *                  Lack of Jurisdiction; Sovereign Citizen
                                    *                  Allegations
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

Marcel James Lamar Wood, Chester, PA, pro se.

                                     OPINION AND ORDER

SWEENEY, Senior Judge

         Pro se plaintiff Marcel James Lamar Wood seeks declaratory and unspecified monetary
relief arising from the United States’ purported misappropriation of his “Estate.” For the reasons
discussed below, the legal fiction underlying plaintiff’s claim is insufficient to establish
jurisdiction in this court; therefore, the court dismisses plaintiff’s complaint.

                                        I. BACKGROUND

        On June 28, 2022, plaintiff filed a form complaint accompanied by an appendix of
documents. In the complaint, plaintiff alleges that the “United States was and is acting as” the
“custodian” of his “Estate” because, pursuant to the “Cestui Que Vie Act [of] 1666,” it presumed
that he was dead or had abandoned his “Estate.” Compl. 1. 1 He further alleges that neither
presumption is accurate––he is alive and has not abandoned his “Estate.” Id. He represents that
to support his allegations, he attached to his complaint evidence of “the United States[’]
involvement over the said Estate” and the name and registration number of the “Estate.” Id. at 2.
Finally, without any further explanation of the nature of his claim or the jurisdictional basis for
asserting his claim in this court, he requests a declaration that he is “the entitlement holder of the
said Estate,” a declaration that he is alive, and to “be compensated the interest of the Estate from
the ‘United States.’” Id. at 3.



       1
          The page references to plaintiff’s filings are those assigned by the court’s electronic
filing system.
       Turning to the complaint’s appendix, some of the documents appear to set forth a
philosophical foundation for plaintiff’s claim, while others are in the form of estate planning
documents apparently intended to support his claim. The court will not examine each of these
documents in detail here, but instead presents a brief overview of their contents.

        The first document is titled “Notice and Warning to Utility Companies.” Compl. App. 1.
The key allegation in this document is a reference to the “bankruptcy” of the United States that
purportedly occurred in 1933. See id. (“Since House Joint Resolution 192 (HJR 192) (Public
law 7310) was passed in 1933 we have only had debt, because all property and gold w[ere]
seized by the government as collateral in the bankruptcy of the United States.”). The document
also includes the following passage, presented without alteration:

                 Every judge and every attorney in America, especially those who hold
        positions with several direct connections into the utilities companies bank
        accounts and acting as attorneys for the banks, most presumably in all other
        countries as well, since they all get their instructions from England the same place
        that all the banks get their instructions through the Comptroller of The Currency
        headquarters in London England, each knowing the above and incorporated to be
        true, since they are well versed on the US Bankruptcy of 1933 and that America
        still remains to date in a state of Emergency and operates under English Law,
        though that also is supposed to be a well-kept secret.

               This means there “IS NO MONEY.” It further means that since there is no
        money American’s signatures are used as the credit to run this country. That in turn
        means that it is the American people whom are the Creditors not the Debtors, as the
        banks and utilities companies would like everyone to believe.

Id. at 2.

        The second document is a “Schedule of Fees,” through which plaintiff purports to
establish specific monetary penalties for various infractions related to the “Trust” which owns
the “Copyright, trademark, [and] trade name . . . Marcel James Lamar Wood,© TM.” Id. at 3.
For example, the unsolicited “Interrogation” of the trustee of the “Trust” as to that person’s name
or driver’s license number is a $10,000 infraction. Id. at 3-4. Requiring a signature under
“threat, duress, or coercion” is a $1,000,000 infraction. Id. at 4.

       The third document is a “First Will and Testament of the Grantor,” in which plaintiff
purports to provide identifying information for the estate that is the basis for his claim:

                I, Sheila Vandoria Mack, being of sound mind and over the age of 50, as
        Grantor of the private trust security - Estate MARCEL JAMES LAMAR WOOD,
        Registration Number 1989-0051968, Date of Registration – July 13, 1989, do
        Bless and do Grant Irrevocable Power of Attorney over said trust security to my
        son Marcel J.L. Wood, his agents and/or assigns this twentieth day of May
        2022[.]


                                                -2-
Id. at 5. In the next document, an “Affidavit of Correction,” plaintiff asserts that he is correcting
an error on his birth certificate because the name on the birth certificate is in all capital letters,
which must be “considered a fictitious name,” whereas the “proper form” should be written
“Marcel James Lamar Wood.” Id. at 6.

        The next two documents are affidavits, one “of Knowledge of Facts” and another “of
Life,” which appear to have the purpose of establishing, respectively, the truth of the assertions
in the documents attached to the complaint, and that plaintiff is indeed alive. Id. at 7-9. In the
document that follows, plaintiff references the Cestui Que Vie Act of 1666 and includes a
passage attributed to this authority related to the circumstance of a person being alive after
having been presumed dead. Id. at 10-12. Plaintiff then presents a Declaration of Trust, id. at
13-25, in which he identifies “MARCEL JAMES LAMAR WOOD REG# 1989-0051958” as a
component of the trust corpus, id. at 24. The final document is a “Last Will and Testament of
Marcel James Lamar Wood.” Id. at 26-33.

      Having considered all of plaintiff’s submissions, and finding a response from defendant
unnecessary, the court is prepared to adjudicate plaintiff’s claim.

                                         II. DISCUSSION

        Although the legal theory presented in support of plaintiff’s claim is cryptic, the
complaint has all of the hallmarks of a sovereign citizen suit. As is common in these suits,
plaintiff relies on a legal fiction to support a monetary claim that has no basis in the laws of the
United States. Before explaining further, the court addresses the governing standards of review.

                                     A. Standards of Review

                                        1. Pro Se Plaintiffs

        Pro se pleadings are “held to less stringent standards than formal pleadings drafted by
lawyers” and are “to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, the “leniency afforded
to a pro se litigant with respect to mere formalities does not relieve the burden to meet
jurisdictional requirements.” Minehan v. United States, 75 Fed. Cl. 249, 253 (2007); accord
Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995) (“The fact that [the plaintiff] acted pro
se in the drafting of his complaint may explain its ambiguities, but it does not excuse its failures,
if such there be.”). In other words, a pro se plaintiff is not excused from his burden of proving,
by a preponderance of evidence, that the court possesses jurisdiction. See Banks v. United
States, 741 F.3d 1268, 1277 (Fed. Cir. 2014) (citing Reynolds v. Army & Air Force Exch. Serv.,
846 F.2d 746, 748 (Fed. Cir. 1988)).

                                           2. Jurisdiction

       Whether the court has subject matter jurisdiction to decide the merits of a case is a


                                                 -3-
threshold matter. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998).
“Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to
declare the law, and when it ceases to exist, the only function remaining to the court is that of
announcing the fact and dismissing the cause.” Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514
(1868). The question of subject-matter jurisdiction “may be raised . . . by a court on its own
initiative[] at any stage in the litigation.” Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006);
accord Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004).

        The ability of the United States Court of Federal Claims to entertain suits against the
United States is limited. “The United States, as sovereign, is immune from suit save as it
consents to be sued.” United States v. Sherwood, 312 U.S. 584, 586 (1941). The waiver of
immunity “cannot be implied but must be unequivocally expressed.” United States v. King, 395
U.S. 1, 4 (1969).

        The Tucker Act, the principal statute governing the jurisdiction of this court, waives
sovereign immunity for claims against the United States that are founded upon the United States
Constitution, a federal statute or regulation, or an express or implied contract with the United
States. 28 U.S.C. § 1491(a)(1). However, the Tucker Act is merely a jurisdictional statute and
“does not create any substantive right enforceable against the United States for money damages.”
United States v. Testan, 424 U.S. 392, 398 (1976). Instead, the substantive right must appear in
another source of law, such as a “money-mandating constitutional provision, statute or regulation
that has been violated, or an express or implied contract with the United States.” Loveladies
Harbor, Inc. v. United States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en banc).

        To determine whether it has jurisdiction, the court discerns the true nature of the claim in
the complaint and is not constrained by the plaintiff’s characterization of the claim. Katz v.
Cisneros, 16 F.3d 1204, 1207 (Fed. Cir. 1994). If the court finds that it lacks jurisdiction over a
claim, Rule 12(h)(3) of the Rules of the United States Court of Federal Claims requires that the
court dismiss the claim.

                                            B. Analysis

        Plaintiff’s claim, as best the court can discern, is premised on his interpretation of his
status as a person who is alive and who may have been presumed dead, his contention that his
birth certificate does not accurately reflect his existence, and his assertion that his estate,
“MARCEL JAMES LAMAR WOOD REG# 1989-0051958,” requires him to be compensated by
the United States. These are sovereign citizen-type arguments, where such plaintiffs attempt to
convince courts that their status as sovereign citizens differs from the status of the fictional
individuals identified by their birth certificates or their social security numbers. E.g., Davis v.
United States, No. 09-862C, 2010 WL 1685907, at *1-3 (Fed. Cl. Apr. 22, 2010).

       Often, a sovereign citizen plaintiff will argue that his or her birth certificate (and/or other
documents) evidences a trust and that he or she has the right to collect the funds in that trust from
the United States. See, e.g., Davenport v. United States, No. 17-1122C, 2017 WL 5988354, at
*2 (Fed. Cl. Dec. 4, 2017) (stating that “[p]roponents of the sovereign citizen theory allege that


                                                 -4-
th[eir] security interest results in the creation of an individual trust account” and attempt to claim
the funds in that account by suing the United States); Rivera v. United States, 105 Fed. Cl. 644,
646 (2012) (noting that a sovereign citizen may assert that he or she “is a sovereign, not a United
States citizen, and therefore is entitled to obtain certain funds under a theory known as
‘redemption’”). As in this suit, see Compl. App. 1, a sovereign citizen may reference the “House
Joint Resolution 192” of 1933 as a legal basis for his or her redemption claim, Rivera, 105 Fed.
Cl. at 646. The sovereign citizen redemption theory typically includes the following elements:

       Many Sovereign Citizens believe that when the government began issuing legal
       tender in 1933, “all Citizens were ‘pledged’ as collateral for the national debt”
       resulting from the loss of value from the gold standard. All Sovereign Citizens
       therefore have two identities: a real “private” individual and a fictional “public”
       person. Refusing to be used as collateral can hypothetically result in access to a
       trust fund held in the fictional person’s name at the U.S. Treasury.

Jessica K. Phillips, Not All Pro Se Litigants Are Created Equally: Examining the Need for New
Pro Se Litigant Classifications Through the Lens of the Sovereign Citizen Movement, 29 Geo. J.
Legal Ethics 1221, 1226 (2016) (footnotes omitted).

        Sovereign citizens also sometimes reference the Cestui Que Vie Act of 1666, or a “cestui
que vie” trust, 2 as support for their arguments in court. See United States v. Nissen, 555 F. Supp.
3d 1174, 1182 (D.N.M. 2021) (discussing a pro se criminal defendant’s sovereign citizen
arguments that relied on the “Cestui Que Vie Act of 1666” to assert that the court had no power
over him); Ammon v. United States, 142 Fed. Cl. 210, 216 (discussing a sovereign citizen’s
redemption claim based on an alleged “cestui que vie” trust account at the United States
Treasury), appeal dismissed, No. 19-1759 (Fed. Cir. June 21, 2019). Here, similarly, plaintiff
relies on the Cestui Que Vie Act of 1666 in both the form complaint and its appendix to assert
that because he has been presumed dead, the United States became the custodian of his estate
and now owes him the “interest of the Estate.” 3 Compl. 1-3; Compl. App. 10-12.

        Finally, the court notes that sovereign citizen plaintiffs often make a distinction between
their names written in all capital letters and the same names written with just the initial letters
capitalized. See Bryant v. Wash. Mut. Bank, 524 F. Supp. 2d 753, 758 n.8 (W.D. Va. 2007)
(noting that the sovereign citizen theory typically asserts that “the name of the fictitious entity is
the real person’s name in all-capital letters, which apparently explains why names are commonly
       2
           A “cestui que vie” is “[t]he person whose life measures the duration of a trust, gift,
estate, or insurance contract.” Cestui que vie, Black’s Law Dictionary (11th ed. 2019).
       3
           Foreign law is not among the money-mandating sources of law that fall within the
ambit of the Tucker Act’s waiver of sovereign immunity. See, e.g., De Archibold v. United
States, 57 Fed. Cl. 29, 34 (2003) (“The law of Panama, a foreign country, cannot act as the
waiver of sovereign immunity that is required for Tucker Act jurisdiction in this court.”).
Similarly, the Cestui Que Vie Act of 1666, an English law, cannot support Tucker Act
jurisdiction for a claim in this court.


                                                 -5-
written in all-capital letters on birth certificates, driver’s licenses, and other government
documents”), aff’d, 282 F. App’x 260 (4th Cir. 2008). Sovereign citizens typically believe that
when they use the proper capitalization of their names, they can redeem the funds held by the
United States in “secret, individual trust accounts, one for each citizen.” Id. at 759. Here, too,
plaintiff states that his proper name is not to be written in all capital letters, as it was written on
his birth certificate, Compl. App. 6, and that he is entitled to the “interest of the Estate” held by
the United States, Compl. 3.

         In short, the legal fiction presented by plaintiff in the complaint is not based in law but in
the fantasies of the sovereign citizen movement. There is no jurisdiction in this court for
fictitious claims. See Boeing Co. v. United States, 968 F.3d 1371, 1383 (Fed. Cir. 2020) (stating
that “[a]llegations of subject matter jurisdiction, to suffice, must satisfy a relatively low
standard,” but also noting that “essentially fictitious” claims do not meet the standard (quoting
Shapiro v. McManus, 577 U.S. 39, 45-46 (2015))). Like other monetary claims of sovereign
citizens this court has considered, plaintiff’s claim must be dismissed for lack of jurisdiction.
See, e.g., Ammon, 142 Fed. Cl. at 220 (dismissing sovereign citizen redemption claim sua sponte
for lack of jurisdiction); Gravatt v. United States, 100 Fed. Cl. 279, 285, 288 (2011) (dismissing,
sua sponte, sovereign citizen claim founded on fictitious trust fund account with the United
States Department of the Treasury for lack of jurisdiction).

                                        III. CONCLUSION

        The clerk’s office is directed to DISMISS the complaint for lack of jurisdiction, without
prejudice. Further, the court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from
this order would not be taken in good faith because, as alleged, plaintiff’s claim is clearly beyond
the jurisdiction of this court.

        No costs are awarded. The clerk is directed to enter judgment accordingly.

        IT IS SO ORDERED.


                                                    MARGARET M. SWEENEY
                                                    Senior Judge




                                                   -6-